





PROMISSORY NOTE




U.S. $245,000.00

June 4, 2015




FOR VALUE RECEIVED, Vapor Hub International Inc., a Nevada corporation
(“Borrower”), promises to pay in lawful money of the United States of America to
the order of Typenex Co-Investment, LLC, a Utah limited liability company
(“Lender”), the principal sum of $245,000.00, together with all other amounts
due under this Promissory Note (this “Note”). This Note is issued pursuant to
that certain Note Purchase Agreement of even date herewith between Borrower and
Lender (the “Purchase Agreement”).




1.

PAYMENT. Borrower shall pay to Lender the entire outstanding balance of this
Note on or before the date that is six (6) months from the date hereof. Borrower
will make all payments of sums due hereunder to Lender at Lender’s address set
forth in the Purchase Agreement, or at such other place as Lender may designate
in writing. Unless otherwise agreed or required by applicable law, payments will
be applied first to any unpaid collection costs and late charges, then to
accrued interest and finally to principal.

2.

INTEREST. Interest shall not accrue on the unpaid principal balance of this Note
unless an Event of Default (as defined below) occurs. Upon the occurrence of an
Event of Default, the outstanding balance of this Note shall bear interest at
the lesser of the rate of eighteen percent (18%) per annum or the maximum rate
permitted by applicable law, compounding daily and calculated on the basis of a
360-day year, from the date due until paid.

3.

ORIGINAL ISSUE DISCOUNT; TRANSACTION EXPENSES. This Note carries an original
issue discount of $40,000.00. In addition, Borrower agrees to pay $5,000.00 to
Lender to cover Lender’s legal fees, accounting costs, due diligence, monitoring
and other transaction costs incurred in connection with the purchase and sale of
this Note, all of which amounts are included in the initial principal balance of
this Note and are fully earned and payable as of the date hereof (subject only
to the prepayment discounts set forth in Section 4 below).

4.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments of less than all principal, fees and
interest outstanding will not, unless agreed to by Lender in writing, relieve
Borrower of any of Borrower’s obligations hereunder. Should Borrower make any
prepayment in accordance with the schedule set forth below, the amount payable
shall be the amount set forth below under the heading “Prepayment Amount,” and
upon Lender’s receipt of such amount, this Note shall be deemed paid in full
notwithstanding the fact that such payment may be less than the initial
outstanding balance of this Note:

Prepayment Deadline

Prepayment Amount

Borrower pays the entire outstanding balance of this Note on or before the date
that is ninety (90) days from the date this Note is issued

$225,000.00 (which reflects a $20,000 discount to the original outstanding
balance)










5.

EVENT OF DEFAULT. The occurrence and continuance of any of the following shall
constitute an “Event of Default” under this Note:

(a)

Failure to Pay. Borrower shall fail to pay when due, whether at stated maturity,
upon acceleration or otherwise, any principal or interest payment, or any other
payment required under the terms of this Note on the date due.  

(b)

Breaches of Covenants. Borrower or any other person or entity fails to comply
with or to perform when due any other term, obligation, covenant, or condition
contained in this Note, in the Purchase Agreement, any other Transaction
Document (as defined in the Purchase Agreement), or in any other agreement
securing payment of this Note.

(c)

Representations and Warranties. Any representation or warranty made by Borrower
to Lender in this Note, the Purchase Agreement, any other Transaction Document,
or any related agreement shall be materially false, incorrect, incomplete or
misleading in any material respect when made or furnished.

(d)

Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, or (v) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it.

(e)

Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator, or custodian of Borrower or of
all or a substantial part of its property, or an involuntary case or other
proceedings seeking liquidation, reorganization, or other relief with respect to
Borrower or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within sixty (60) days of
commencement.

(f)

Government Action. If any governmental or regulatory authority takes or
institutes any action that will materially affect Borrower’s financial
condition, operations or ability to pay or perform Borrower’s obligations under
this Note.

(g)

Judgment. A judgment or judgments for the payment of money in excess of the sum
of $100,000.00 in the aggregate shall be rendered against Borrower and either
(i) the judgment creditor executes on such judgment or (ii) such judgment
remains unpaid or undischarged for more than sixty (60) days from the date of
entry thereof or such longer period during which execution of such judgment
shall be stayed during an appeal from such judgment.

(h)

Attachment. Any execution or attachment shall be issued whereby any substantial
part of the property of Borrower shall be taken or attempted to be taken and the
same shall not have been vacated or stayed within thirty (30) days after the
issuance thereof.

















(i)

Failure to Make Required Filings. Borrower shall become delinquent in its filing
requirements as a fully-reporting issuer registered with the United States
Securities and Exchange Commission.

(j)

Trading Suspension. Trading in Borrower’s Common Stock shall be suspended,
halted, frozen, chilled, reach zero bid or shall otherwise cease trading on
Borrower’s principal trading market.  

(k)

Cross Default. Borrower breaches or any event of default occurs under any term
or provision of any Other Agreement (as defined hereafter), which breach or
default, if capable of being cured, is not cured within ten (10) days following
delivery of written notice of such breach or default by Lender to Borrower. For
purposes hereof, “Other Agreement” means collectively, (i) all existing and
future agreements and instruments between, among or by Borrower (or an
affiliate), on the one hand, and Lender (or an affiliate), on the other hand,
and (ii) any financing agreement or a material agreement that affects Borrower’s
ongoing business operations, excluding in both cases the Transaction Documents.

6.

ACCELERATION; REMEDIES.

(a)

At any time following the occurrence of an Event of Default (other than an Event
of Default referred to in Sections 5(d) and 5(e)), Lender may, by written notice
to Borrower, declare all unpaid principal, plus all accrued interest and other
amounts due hereunder to be immediately due and payable at the Mandatory Default
Amount (as defined below) without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in Sections 5(d) and 5(e), immediately and without
notice, all outstanding unpaid principal, plus all accrued interest and other
amounts due hereunder shall automatically become immediately due and payable at
the Mandatory Default Amount, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. In addition to the foregoing remedies,
upon the occurrence or existence of any Event of Default, Lender may exercise
any other right, power or remedy permitted to it by law, either by suit in
equity or by action at law, or both. For purposes hereof, the term “Mandatory
Default Amount” means an amount equal to 115% of the outstanding balance of this
Note as of the date the applicable Event of Default occurred, plus all interest,
fees, and charges that may accrue on such outstanding balance thereafter.

(b)

Upon the occurrence of a Change in Control (as defined below), and without
further notice to Borrower, all unpaid principal, plus all accrued interest and
other amounts due hereunder, shall become immediately due and payable. For
purposes hereof, a “Change in Control” means a sale of all or substantially all
of a Borrower’s assets, or a merger, consolidation, significant equity
financing, or other capital reorganization of a Borrower with or into another
company; provided however that a merger, consolidation, significant equity
financing, or other capital reorganization in which the holders of more than
fifty percent (50%) of the equity of a Borrower outstanding immediately prior to
such transaction continue to hold (either by the voting securities remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of such Borrower, or such surviving entity, outstanding
immediately after such transaction shall not constitute a Change in Control.





3













7.

UNCONDITIONAL OBLIGATION; NO OFFSET. Borrower acknowledges that this Note is an
unconditional, valid, binding and enforceable obligation of Borrower not subject
to offset, deduction or counterclaim of any kind. Borrower hereby waives any
rights of offset it now has or may have hereafter against Lender, its successors
and assigns, and agrees to make the any payments in accordance with the terms of
this Note.

8.

NO USURY. Notwithstanding any other provision contained in this Note or in any
instrument given to evidence the obligations evidenced hereby: (a) the rates of
interest and charges provided for herein and therein shall in no event exceed
the rates and charges which result in interest being charged at a rate equaling
the maximum allowed by law; and (b) if, for any reason whatsoever, Lender ever
receives as interest in connection with the transaction of which this Note is a
part an amount which would result in interest being charged at a rate exceeding
the maximum allowed by law, such amount or portion thereof as would otherwise be
excessive interest shall automatically be applied toward reduction of the unpaid
principal balance then outstanding hereunder and not toward payment of interest.




9.

ATTORNEYS’ FEES. If this Note is placed in the hands of an attorney for
collection or enforcement prior to commencing arbitration or legal proceedings,
or is collected or enforced through any arbitration or legal proceeding, or
Lender otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note, then Borrower shall pay the costs incurred
by Lender for such collection, enforcement or action including, without
limitation, attorneys’ fees and disbursements.




10.

GOVERNING LAW; VENUE. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
State of Utah. The provisions set forth in the Purchase Agreement to determine
the proper venue for any disputes are incorporated herein by this reference.

11.

ARBITRATION OF DISPUTES. Borrower agrees that any dispute arising under this
Note shall be subject to the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.



12.

WAIVERS. Borrower hereby waives presentment, notice of nonpayment, notice of
dishonor, protest, demand and diligence.

13.

LOSS OR MUTILATION. On receipt by Borrower of evidence reasonably satisfactory
to Borrower of the loss, theft, destruction or mutilation of this Note and, in
the case of any such loss, theft or destruction of this Note, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to Borrower or,
in the case of any such mutilation, on surrender and cancellation of such Note,
Borrower at its expense will execute and deliver, in lieu thereof, a new Note of
like tenor.

14.

NOTICES. Any notice required or permitted hereunder shall be given in the manner
provided in the subsection titled “Notices” in the Purchase Agreement, the terms
of which are incorporated herein by this reference.





4













15.

AMENDMENT AND WAIVER. This Note and its terms and conditions may be amended,
waived or modified only in writing by Borrower and Lender.

16.

SEVERABILITY. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of the parties to the
fullest extent permitted and the balance of this Note shall remain in full force
and effect.

17.

ASSIGNMENTS. Borrower may not assign this Note without the prior written consent
of Lender. This Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

18.

FINAL NOTE. This Note, together with the other Transaction Documents, contains
the complete understanding and agreement of Borrower and Lender and supersedes
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations. THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION DOCUMENTS,
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

19.

WAIVER OF JURY TRIAL. BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY
WAY RELATED TO THIS NOTE OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, BORROWER ACKNOWLEDGES THAT IT KNOWINGLY AND VOLUNTARILY IS WAIVING SUCH
PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

20.

TIME IS OF THE ESSENCE. Time is of the essence of this Note and each and every
provision hereof in which time is an element.

21.

LIQUIDATED DAMAGES. Lender and Borrower agree that in the event Borrower fails
to comply with any of the terms or provisions of this Note, Lender’s damages
would be uncertain and difficult (if not impossible) to accurately estimate
because of the parties’ inability to predict future interest rates and other
relevant factors. Accordingly, Lender and Borrower agree that any fees, balance
adjustments, default interest or other charges assessed under this Note are not
penalties but instead are intended by the parties to be, and shall be deemed,
liquidated damages.

 [Remainder of page intentionally left blank]





5













IN WITNESS WHEREOF, Borrower has caused this Note to be issued as of the date
first set forth above.

BORROWER:




VAPOR HUB INTERNATIONAL INC.







By:

Name:

Title:





























[Signature Page to Promissory Note]


